DETAILED ACTION
Claims 1, 4, 5, 7, 8, 10, 13 and 14 have been amended.
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Arguments
Argument A) – The applicant’s arguments, in regards to the 103 rejection of claim 1, that Testicioglu does not disclose the limitation “determining, based on a transmission rate of the service pipeline at a first moment and a bandwidth weight allocated to the service type, a transmission rate of the service pipeline at a second moment, wherein the first moment is earlier than the second moment” (see applicant’s remarks; page 10).
Response to argument A) – The applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.

Argument B) – The applicant’s arguments, in regards to the 103 rejection of claim 1, that Testicioglu does not disclose the limitation “determining, based on a service type of the packet flow, a service pipeline used for transmitting the packet flow” (see applicant’s remarks; page 11).
Response to argument B) – The examiner respectfully disagrees.  The examiner interprets the limitation as determining a communication link based on, i.e. to accommodate, the type of service used to transmit the packet.
Testicioglu discloses classifiers that identify configuration information of the packets.  The configuration information includes identification of a service class and link identification, in which a plurality of communication links can be identified (see Testicioglu; paragraphs 0038 and 0041).  A single service class node may be connected to a link.  For a particular link, a service class corresponding to one or more data packets is used to determine a link rate (emphasis added) of, for example, 4 GBps.  Further, data packets of the same service class, e.g. UDP, are transmitted on the particular, i.e. determined, communication link (see Testicioglu; paragraphs 0053, 0056 and 0057).  As such, a communication link with a particular link rate, i.e. the “service pipeline”, is determined for that service class packet (emphasis added).  In other words, a particular communication link having a particular link rate is used based on, i.e. to accommodate, the type of service class.
Therefore, in regards to the limitation, Testicioglu does in fact disclose “determining, based on a service type of the packet flow, a service pipeline used for transmitting the packet flow” by using a particular communication link having a particular link rate based on, i.e. to accommodate, the type of service class.

Argument C) – The applicant’s arguments, in regards to the 103 rejection of claim 7, that Testicioglu does not disclose the limitation “determining a bottleneck communications device from the plurality of communications devices, wherein each communications device of the plurality of communications devices has a corresponding current total usage bandwidth that is determined based on current usage bandwidth of each service type indicated in a corresponding weight notification message of the communications device, wherein the bottleneck communications device has the greatest current total usage bandwidth among the plurality of communications devices, wherein the jth service type exists on the bottleneck communications device” (see applicant’s remarks; page 12).
Response to argument C) – The examiner notes that Testicioglu is not relied upon to disclose this limitation, instead Wang is relied upon as shown in the rejection below.

Argument D) – The applicant’s arguments, in regards to the 103 rejection of claim 7, that Wang does not disclose the limitation “determining target maximum allowed bandwidth of a jth service type on the ith communications device based on the weight notification message of each communications device in the plurality of communications devices and a current total usage bandwidth of the bottleneck communication device, wherein the bottleneck communications device is different from the ith communication device” (see applicant’s remarks; page 13).
Response to argument D) – The examiner submits that the applicant’s arguments do not constitute a complete reply to the office action, and therefore do not comply with 37 CFR 1.111 (b) and (c) because they do not specifically point out how the language of the claims patentably distinguishes them from the reference and do not clearly point out the patentable novelty which 
In particular, the applicant states that Wang does not disclose the limitation “because of the reasons stated above” (see applicant’s remarks; page 13 second paragraph).  However, the examiner notes that the applicant addresses Testicioglu rather than Wang in the “reasons stated above”.  Further, while the applicant states that Wang does not disclose using a current total usage bandwidth of the bottleneck communications device to determine target maximum allowed bandwidth of a service type on another communications device, the applicant does so without specifically pointing out the differences between the claim limitation and Wang.  As such, Wang remains relied upon to disclose the limitation, as shown in the rejection below.

Allowable Subject Matter
Claims 5 and 14, as noted in the previous office action, are objected to as being dependent upon rejected base claims 1 and 10, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1 and 10 and intervening claims 4 and 13.

Claim Interpretation
Regarding claims 3 and 12, the claims recite alternative language, i.e. using the terms “one of” or “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Testicioglu et al. (U.S. 2015/0043335 A1) in view of Short et al. (U.S. 7,739,383 B1).
Regarding claims 1 and 10, Testicioglu discloses a network flow control method, comprising:

determining, based on a service type (class) of the packet flow, a service pipeline (communication link) used for transmitting the packet flow, wherein service types (class) of all packet flows in the service pipeline (communication link) are the same (see Testicioglu; paragraphs 0038, 0041, 0053, 0056 and 0057; Testicioglu discloses classifiers that identify configuration information of the packets.  The configuration information includes identification of a service class and link identification, in which a plurality of communication links can be identified.  A single service class node may be connected to a link.  For a particular link, a service class corresponding to one or more data packets is used to determine a link rate of, for example, 4 GBps.  As such, a 4 GBps communication link is determined for that service class packet.  Further, data packets of the same service class, e.g. UDP, are transmitted on the particular, i.e. determined, communication link).
While Testicioglu discloses priorities are assigned according to the service class and based on the priority, a bandwidth is assigned or allocated and the packets are transmitted on the communication link using the bandwidth (see Testicioglu; paragraphs 0056-0058), Testicioglu does not explicitly disclose determining, based on a transmission rate of the service pipeline at a first moment and a bandwidth weight allocated to the service type, a transmission rate of the service pipeline at a second moment, wherein the first moment is earlier than the second moment; and based on a bandwidth weight allocated to the service type and the transmission rate of the service pipeline at the second moment, transferring the packet flow using the service pipeline.
determining, based on a transmission rate of the service pipeline (uplink) at a first moment and a bandwidth weight allocated to the service type (class of service), a transmission rate of the service pipeline (uplink) at a second moment, wherein the first moment is earlier than the second moment (see Short; column 10 lines 42-44 and column 12 lines 20-28, 41-46 and 50-52; Short discloses a user/subscriber pays for a class of service which is associated with a bandwidth.  At a time, i.e. claimed “first moment”, a data packet is received.  The examiner notes the transmission rate is the rate the data packet was received at the time, i.e. claimed “transmission rate of the service pipeline at a first moment”.  A profile is checked for an uplink transfer rate.  The transfer rate is then set to the uplink transfer rate, i.e. claimed “a transmission rate of the service pipeline at a second moment”.  The examiner notes that setting the transfer rate happens after the packet is received, and therefore, “first moment is earlier than the second moment”); and 
based on a bandwidth weight allocated to the service type and the transmission rate of the service pipeline (uplink) at the second moment, transferring the packet flow using the service pipeline (uplink) (see Short; column 10 lines 42-44 and column 12 lines 52-54; Short discloses a bandwidth being associated with a class of service and the data packet being scheduled for transmission according to the transfer rate that has been set.  The examiner notes, the transfer rate is set after, i.e. “the second moment”, the packet has been received, i.e. “first moment”).
One of ordinary skill in the art would have been motivated to combine Testicioglu and Short because they both disclose features for transmission of packets according to a transfer rate, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate Short’s packet scheduler feature 
Further, Testicioglu discloses the additional limitations of claim 10, a communication device (see Testicioglu; paragraph 0019; Testicioglu discloses an appliance device), comprising: a receiver (see Testicioglu; paragraphs 0032, 0034 and 0035; Testicioglu discloses a packet engine that receives packets); at least one processor (see Testicioglu; paragraph 0026; Testicioglu discloses a CPU); and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see Testicioglu; paragraph 0026; Testicioglu discloses a non-transitory readable medium and instructions stored therein for processing by the CPU).
Regarding claims 2 and 11, Testicioglu and Short disclose all the limitations of claims 1 and 10, as discussed above, further Testicioglu and Short clearly disclose wherein before the transferring the packet flow using the service pipeline, the method further comprises: determining in-pipeline scheduling on the packet flows in the service pipeline (communication link) based on the service type (class) of the packet flow in the service pipeline (communication link), wherein the in-pipeline scheduling on the packet flows in the service pipeline is specified for the service pipeline (communication link) and is different from another in-pipeline scheduling on other packet flows in another service pipeline (communication link), wherein the other packet flows in the another service pipeline (communication link) are all of another service type (class) that is different from the service type (class) (see Testicioglu; paragraphs 0032, 0033, 0041, 0053, and 0056; Testicioglu discloses a QoS engine 310 determines service class or 
performing the in-pipeline scheduling on the packet flows in the service pipeline (communication link) based on the service type (class) of the packet flow in the service pipeline (communication link) (see Testicioglu; paragraphs 0045, 0056 and 0057; Testicioglu discloses priorities associated with each service class.  And scheduling transmission of the packets on the communication link based on the service class and priorities).
Regarding claims 3 and 12, Testicioglu and Short disclose all the limitations of claims 2 and 11, as discussed above, further Testicioglu and Short clearly disclose wherein the performing the in-pipeline scheduling on the packet flows in the service pipeline based on the service type of the packet flow in the service pipeline comprises one of the following:
if the service type of the packet flow in the service pipeline is a throughput sensitive service, performing scheduling on the packet flows in the service pipeline in a first in first out queue scheduling manner;

if the service type of the packet flow in the service pipeline is a latency sensitive service, performing scheduling on the packet flows in the service pipeline in a first in first out queue scheduling manner; or
if the service type (class) of the packet flow in the service pipeline (communication link) is a priority sensitive service, determining a priority of each packet flow in the service pipeline (communication link), and scheduling each packet flow based on the priority of each packet flow (see Testicioglu; paragraphs 0045, 0056 and 0057; Testicioglu discloses priorities associated with each service class of the data packets.  And scheduling transmission of the packets on the communication link based on the service class and priorities) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “if the service type of the packet flow in the service pipeline is a priority sensitive service…” alternative).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Testicioglu et al. (U.S. 2015/0043335 A1) in view of Short et al. (U.S. 7,739,383 B1), as applied to claims 1 and 10 above, and further in view of Sreejith et al. (U.S. 2004/0184449 A1). 
Regarding claims 4 and 13, Testicioglu and Short disclose all the limitations of claims 1 and 10, as discussed above, and further while Testicioglu discloses determining a transmission the transmission rate of the service pipeline based on a congestion status of the service pipeline.
In analogous art, Sreejith discloses determining the transmission rate (link bandwidth) of the service pipeline (link) based on a congestion (propagation delay) status of the service pipeline (link) (see Sreejith; paragraphs 0029-0031; Sreejith discloses a packet scheduler executing an algorithm on each incoming data packet in order to select an optimal data link.  Link parameters, such as propagation delay, is used to select a link such that the delay incurred for the packets is minimal.  This is done by determining the bandwidth that meets the QoS requirement for the data link).
One of ordinary skill in the art would have been motivated to combine Testicioglu, Short and Sreejith because they all disclose features for packet transmission, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate Sreejith’s packet scheduler feature into the combined system of Testicioglu and Short in order to provide efficiency by selecting the communication link from the plurality of communication links (see Testicioglu; paragraph 0041), that allows minimal delay (see Sreejith; paragraph 0030). 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Testicioglu et al. (U.S. 2015/0043335 A1) in view of Short et al. (U.S. 7,739,383 B1), as applied to claims 1 and 10 above, and further in view of Wang et al. (U.S. 2008/0273553 A1).  
Regarding claims 6 and 15, Testicioglu and Short disclose all the limitations of claims 1 and 10, as discussed above.  Further, the combination of Testicioglu and Short does not explicitly disclose sending, by the communications device, a weight notification message to a mediation device, wherein the weight notification message carries current usage bandwidth of each service type on the communications device; and receiving a weight notification response fed back by the mediation device, wherein the weight notification response carries a target bandwidth weight of each service type.
In analogous art, Wang discloses sending, by the communications device, a weight notification message to a mediation device, wherein the weight notification message carries current usage bandwidth of each service type on the communications device (see Wang; paragraphs 0121, 0122, 0124 and Figure 7; Wang discloses the control unit determines whether a service or a service type has occupied excessive bandwidth according to the user service information from the information unit, i.e. message sent from the information unit, and the actual bandwidth occupied by the services and service types); and 
receiving a weight notification response fed back by the mediation device, wherein the weight notification response carries a target (adjusted) bandwidth weight of each service type (see Wang; paragraph 0124 and Figure 7; Wang discloses sending a message wherein the message indicates the service or service type whose bandwidth will be adjusted).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate Wang’s bandwidth determination feature into the combined system of Testicioglu and Short in order to provide efficiency by allowing determination on whether a service class has exceeded the allocated bandwidth (see Testicioglu; paragraph 0058).

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2008/0273553 A1) in view of Testicioglu et al. (U.S. 2015/0043335 A1).
Regarding claim 7, Wang discloses a network flow control method, comprising: 
receiving a weight notification message of each communications device in a plurality of communications devices, wherein a weight notification message of an ith communications device in the plurality of communications devices carries current usage bandwidth of each service type on the ith communications device (see Wang; paragraphs 0119-0122, 0124 and Figure 7; Wang discloses the control unit determines whether a service or a service type has occupied excessive bandwidth according to the user service information from the information unit, i.e. message sent from the information unit, and the actual bandwidth occupied by the services and service types.  Further, the bandwidth control system disclosed can be implemented with multiple user terminals.  Therefore, the determination on whether a service/service type occupies excessive bandwidth based on information such as the actual bandwidth occupied can be done for a user terminal out of a multiple/plurality of user terminals, i.e. the ith user terminal); 
determining a bottleneck communications device from the plurality of communications devices, wherein each communications device of the plurality of communications devices has a corresponding current total usage bandwidth that is determined based on current usage bandwidth of each service type indicated in a corresponding weight notification message of the communications device, wherein the bottleneck communications device has the greatest current total usage bandwidth among the plurality of communications devices, wherein the jth service type exists on the bottleneck communications device (see Wang; paragraphs 0100, 0103, 0121 and 0122; Wang discloses determining the services/service types ordered by a user terminal and calculating the actual bandwidth occupied by the services/service types.  If a service/service type, i.e. the “jth service type”, out the plurality of services/service types ordered by the user, occupies excessive bandwidth, then based on a bandwidth control policy, adjusting the bandwidth of the service/service type.  The information, i.e. “weight notification message”, of the service/service type occupying excessive bandwidth is received from the information unit.  Further, the bandwidth control system and calculation can be done in a network of multiple user terminals.  As such, the “bottleneck communication device” is the device that is identified as occupying the excessive bandwidth); and 
determining target (adjusted) maximum allowed bandwidth of a jth service type on the ith communications device based on the weight notification message of each communications device in the plurality of communications devices and a current total usage bandwidth of the bottleneck communication device, wherein the bottleneck communications device is different from the ith communication device (see Wang; paragraphs 0072, 0119, 0121, 0124 and Figure 7; Wang discloses the determination on whether a service/service type occupies excessive bandwidth based on information such as the actual bandwidth occupied can be done for a user th user terminal.  Further, sending a message wherein the message indicates the service or service type whose bandwidth will be adjusted, i.e. the jth service type.  The bandwidth control system and calculation can be done in a network of multiple user terminals.  Therefore, the “bottleneck communication device” is the device that is identified as occupying the excessive bandwidth, and as such, “the bottleneck communications device is different from the ith communication device”).
While Wang discloses determining bandwidth for a service type, as discussed above, Wang does not explicitly disclose wherein a packet flow of the jth service type is transmitted in a service pipeline of the communications device, wherein service types of all packet flows in the service pipeline are the same.
In analogous art, Testicioglu discloses wherein a packet flow of the jth service type (e.g. UDP) is transmitted in a service pipeline (communication link) of the communications device, wherein service types of all packet flows in the service pipeline (communication link) are the same (see Testicioglu; paragraphs 0053 and 0057; Testicioglu discloses a single service class node may be connected to a link.  For a particular link, a service class corresponding to one or more data packets is used to determine a link rate of, for example, 4GBps.  As such, a 4GBps communication link is determined for that service class packet.  Further, data packets of the same service class, e.g. UDP, are transmitted on the particular communication link).
One of ordinary skill in the art would have been motivated to combine Wang and Testicioglu because they both disclose features for determining communication links for packet transmission, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate Testicioglu’s packet scheduler and 
Regarding claim 8, Wang and Testicioglu disclose all the limitations of claim 7, as discussed above, and further the combination of Wang and Testicioglu clearly discloses wherein the determining target maximum allowed bandwidth of a jth service type on the ith communication device comprises: 
based on a proportion of current usage bandwidth of each service type on the bottleneck communications device in the current total usage bandwidth, determining maximum (adjusted) allowed bandwidth of the jth service type on the bottleneck communications device when maximum available (allocated usable) bandwidth of the bottleneck communications device is totally occupied (see Wang; paragraph 0100; Wang discloses determining the current bandwidth occupied is excessive to the allocated usable bandwidth for a service/service type, out of all the service/service types ordered by the user, and adjusting the bandwidth based on a bandwidth control policy); and
determining the target (adjusted) maximum allowed bandwidth of the jth service type on the ith communications device based on the maximum (adjusted) allowed bandwidth of the jth service type on the bottleneck communications device, and a proportion of current usage bandwidth of the jth service type on the ith communications device to current usage bandwidth of the jth service type on the bottleneck communications device (see Wang; paragraphs 0081, 0082, 0100, 0101, 0103; Wang discloses control policies used for each service/service type, which includes adjusting bandwidth per service/service type until a requirement is met.  In particular, calculating the actual bandwidth occupied by each services/service types.  If a service/service th service type out the plurality of services/service types ordered by the user, occupies excessive bandwidth, then based on a bandwidth control policy, adjusting the bandwidth of the service/service type.  As such, the adjusted bandwidth is a proportion of the current usage bandwidth, i.e. adjusted bandwidth is a comparative relation to the current usage bandwidth).
Regarding claim 9, Wang and Testicioglu disclose all the limitations of claim 7, as discussed above, and further the combination of Wang and Testicioglu clearly discloses sending the target maximum allowed bandwidth of the jth service type to the ith communications device (see Wang; paragraphs 0073, 0078 and 0119; Wang discloses a user having multiple services and allocating a maximum usable bandwidth of a service type.  In other words, allocating a maximum usable bandwidth for each service ordered, i.e. the jth service type.  Further, the bandwidth control system can be implemented with multiple user terminals, therefore, for the ith user terminal).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sun et al. (US 9,813,933 B2) discloses factors like bandwidth and service type with a link transmission rate adjustment strategy.
Lin (US 6,498,783 B1) discloses when data transmission rates are determined for all channels, different classes of service through different channels can be provided.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        02/11/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443